Citation Nr: 0012296	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  92-53 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for scar, right 
anterotibial tuberosity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1972 to June 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1990 rating decision from the New York 
City, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a compensable rating for the 
disability at issue.  This case was previously before the 
Board in July 1992, at which time the issues of higher 
ratings for bilateral pes planus and scar, right anterotibial 
tuberosity, were remanded.  A subsequent Board decision dated 
in April 1996 denied an increased rating for pes planus and 
remanded the remaining issue.  This issue was remanded again 
in May 1998, primarily for the RO to obtain all relevant VA 
treatment records.  (VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992)).  

In a January 2000 supplemental statement of the case, the RO 
documented the numerous efforts that were taken in an attempt 
to obtain all VA records.  The Board will proceed with the 
record as developed.  

A February 2000 notification from the RO informed the veteran 
that service connection was denied for posttraumatic stress 
disorder and that new and material evidence had not been 
submitted to reopen the claim for service connection for 
diabetes, and that an increased rating for flat feet was 
denied.  A copy of the rating decision was attached to this 
letter.  A notice of disagreement was not filed from this 
action.  Thus, the Board does not have jurisdiction of those 
matters.  38 C.F.R. §§ 20.200, 20.201, 20.300 (1999).  

Based on the veteran's current address, the Montgomery, 
Alabama, RO has jurisdiction of the claims file.  


FINDINGS OF FACT

The competent evidence shows a tender and painful scar 
residual to surgical treatment of the right anterotibial 
tuberosity.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a scar, right 
anterotibial tuberosity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was 
hospitalized in January 1981 for excision ossicle of the 
right patellar tendon.  On service separation examination in 
May 1981, a scar over the patella from surgery was noted.  
There was tenderness of the right knee.  The veteran filed an 
original claim for compensation for the right knee in June 
1981.  

The veteran was afforded a VA examination in August 1981.  An 
x-ray of the right knee was normal.  There were no objective 
physical orthopedic signs of the right knee.  The diagnosis 
was scar over the anterior tibial tuberosity.  

A rating decision dated in March 1982 granted service 
connection for scar over the right anterior tibial tuberosity 
at a rate of 0 percent under Diagnostic Code 7805.  

During a July 1983 VA examination, there was no adherence to 
underlying tissue involved with the right knee scar.  The 
scar was not tender to touch.  

On VA examination of March 1990, the veteran complained of 
right knee swelling.  Physical examination disclosed an 8-
centimeter (cm) healed, nontender, movable linear surgical 
scar across the right infrapatellar area.  The veteran walked 
erect, without tilt or limp.  The diagnosis was healed 
surgical scar over the right anterior tibial tuberosity.    

During a VA examination of May 1991, the veteran complained 
of recently slipping when his knee "gave out" on him, with 
resulting decreased range of motion, pain and edema.  
Physical examination revealed a 7-cm old, healed, soft, thin, 
movable, and painless horizontal scar of the right anterior 
tibial tuberosity.  An abrasion from a recent fall was above 
the old scar.  The veteran walked erect, without tilt, list, 
or limp.  The pertinent diagnosis was healed scar over the 
right anterotibial tuberosity.  

The veteran was afforded a VA examination in November 1993.  
The veteran reported that while in basic training in 1973, he 
jumped into a foxhole, at which time he struck his proximal 
right tibia.  He complained of intermittent pain and swelling 
in the area.  He denied any history of instability of the 
right knee.  An arthrogram in January 1980 was negative, 
though he underwent removal of an ossicle in the right 
patellar tendon in 1981.  The veteran stated that he had 
discomfort in that region when attempting to play basketball 
or other recreational activities.  

Physical examination revealed that the veteran ambulated with 
a largely non-antalgic gait.  There was a 7-cm well-healed 
surgical scar from previous ossicle excision.  There was no 
pain to direct palpation.  When the veteran extended his leg, 
and the examiner attempted to test the quadriceps, the 
veteran complained of some pain in the region of the right 
patellar tendon insertion.  The veteran stated that he was 
unable to kneel or squat due to pain in that region.  There 
was no evidence of intrinsic ligament instability of the 
right knee.  The right knee had full range of motion, without 
crepitus.  An x-ray of the right knee demonstrated no bone or 
joint pathology.  The pertinent diagnosis was status post 
ossicle excision of the right patellar tendon with very 
minimal residual functional deficit.  

On VA examination in June 1996, the veteran complained that 
he was no longer able to squat and that his right knee tended 
to give way.  Physical examination showed that gait and 
station were normal.  There was a transverse surgical scar at 
the level of the tibial tubercle; the scar was well-healed 
and nontender.  The knee itself showed no abnormalities, 
including no heat, redness, swelling, joint effusion, 
ligamentous laxity or limitation of motion.  Both thighs were 
very muscular, though the right thigh was about one inch 
smaller than the left.  An x-ray of the right knee 
demonstrated no abnormal findings.  There were no signs of 
traumatic arthritis of the knee.  In summary, the examiner 
concluded that the veteran had good functioning of the right 
knee and having had the bony ossicle removed permitted him to 
kneel more comfortably than when it was there.  The veteran 
seemed to have good results from the surgical procedure.  

An addendum dated in December 1996 from the doctor who 
conducted the June 1996 VA examination indicates that the 
veteran had full range of motion of the right knee, and there 
were no abnormal other signs.  

On VA examination in November 1999, the veteran stated that 
his current symptoms included tenderness below the patella.  
Locking of the knees was denied.  The scar was very well-
healed.  On examination, the scar was transverse below the 
patella lower margin.  The scar was 2 inches long with no 
adherence; texture was minimally thin, without ulceration, 
elevations, or keloid.  There was no edema, disfigurement, or 
inflammation.  Only on pressure applied in the scar area was 
there mild tenderness, more in favor of giving an opinion 
like chronic mild infrapatellar tendonitis.  Tibial 
tuberosity was within normal limits.  The examiner noted that 
there was no limitation of the knee joint; function was 
completely intact.  Medial and lateral instability were 
normal (no instability).  Testing was negative for 
abnormalities.  The pertinent diagnosis was scar, 
infrapatellar area, posttraumatic, very well-healed with no 
scar residual deficits.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the RO attempted to obtain all 
available treatment records.  The veteran was afforded 
several VA examinations during the pendency of the appeal.  
For the purpose of determining entitlement to an increased 
disability evaluation, the VA examinations are adequate and 
the case need not be returned.  See Stegall v. West, 10 Vet. 
App. 289 (1998).  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which requires evaluation of the complete medical 
history of the veteran's condition.

The Board notes that the appellant's claim has been in 
continuous appellate status since the May 1990 filing of a 
notice of disagreement.  Accordingly, the Board has 
undertaken review of this matter with a view towards the 
severity of the appellant's disorder contemporaneous to the 
rating decision in question.  See Powell v. West, 13 Vet. 
App. 31 (1999); Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  

In the instant case, the veteran's scar is consistently 
described as well-healed, and thus, would appear to be 
superficial in nature.  When the veteran was examined in 
March 1990, May 1991, and June 1996, the scar was also shown 
to be nontender or painless.  During VA examination in 
November 1993, however, there was reported pain in the region 
of the right patellar insertion.  The report of recent VA 
examination in November 1999 is notable for evidence of a 
mild tenderness with pressure on the scar, in essence, 
resulting in tenderness/pain.  Such tenderness is not 
attributed to motion or other knee problems, but rather to 
the scar itself.  In this case, there is evidence, discussed 
above, that is both for and against the veteran's claim.  In 
such cases, all benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1999).  Thus, the Board 
finds that the criteria for a 10 percent evaluation under 
Diagnostic Code 7804 for a tender scar are met.  38 C.F.R. 
§ 4.118.  

The Board notes that a higher rating under Diagnostic Code 
7805 is possible, based on limitation of function of the 
affected part.  The Diagnostic Codes referable to functioning 
of the knee are found in 38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5260 (1999), a 10 percent evaluation is warranted where 
flexion of the knee is limited to 45 degrees.  Under 
Diagnostic Code 5261 (1999), a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).  

The Board recognizes that the veteran reported various 
symptoms on examination.  However, the medical examiners have 
generally made no findings pertinent to the right knee, 
except for the service-connected scar.  Although the veteran 
is competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  The Board, therefore, places high 
probative value on the findings of the medical examiners.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

On examinations in 1991, 1996 and 1999, full range of motion 
was observed by the examiners.  In 1996, the examiner noted a 
difference in the right thigh muscle from the left thigh, 
which is indicative of disuse, but the examiner also pointed 
out that, in any event, both thighs were very muscular.  The 
1999 examiner specifically stated that there was no 
limitation of the knee joint and function was completely 
intact.  In light of the absence of medical findings of 
functional loss, the Board does not find that a higher rating 
based on limitation of function of the affected part is in 
order.  38 C.F.R. § 4.118, Diagnostic Code 7805.     

Otherwise, the Board notes that a 10 percent rating is the 
highest schedular rating for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  With respect to this 
claim, the Board observes that in light of Floyd v. Brown, 9 
Vet. App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The evidence in the instant appeal fails to show that the 
veteran's scar, in and of itself, now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, the veteran has not 
reported, nor does the evidence show, that he has been 
frequently hospitalized due to his scar.  As noted above, 
medical examiners fail to find more than minimal residual 
impairment from the scar.  38 C.F.R. § 4.1 specifically sets 
out that "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the schedular evaluation currently assigned 
to the veteran's scar.  What the veteran has not shown in 
this case is that his scar, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 10 percent evaluation for scar, right anterotibial 
tuberosity, is granted, subject to the laws and regulations 
governing the payment of monetary awards.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

